Filed 8/18/15 P. v. Olea CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062953

v.                                                                       (Super.Ct.No. BAF1100528)

DANIEL DAVID OLEA, JR.,                                                  OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Rafael A. Arreola, Judge.

(Retired judge of the San Diego Super. Ct. assigned by the Chief Justice pursuant to art.

VI, § 6 of the Cal. Const.) Affirmed.

         Christopher Love, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant David Olea, Jr. is serving 40 years in prison after pleading guilty to five

counts of sexual conduct against a child. These crimes took place against two separate




                                                             1
victims, one a nine-or ten-year-old neighbor of defendant’s grandparents when he was

sixteen in 2002, and the other a 13-year-old cousin eight years later in 2010. We affirm.

                                  FACTS AND PROCEDURE

       In 2002, the first victim filed a police report stating that, beginning in 1999 when

she was six or seven years old, and defendant was 13 years old, defendant forced her to

engage in numerous sexual acts over the next three years. The People did not arrest or

prosecute defendant at that time.

       Beginning in about June of 2010 and continuing until September 23, 2011,

defendant forced his 13-year-old cousin to engage in various sexual acts.

       On April 2, 2012, the People filed an information charging defendant with eight

counts of performing a lewd act by force on a child under age 14 (Pen. Code, § 288, subd.

(b)(1))1 and one count of oral copulation by force or fear with a child under age 14 (§

288a, subd. (c)(2)(C)). The People also alleged that defendant committed sexual offenses

against more than one victim (§ 667.61, subd. (e)(4)) and, as to each count, that he

engaged in substantial sexual conduct with a child under age 14 (§ 1203.066, subd.

(a)(8)).

       On November 12, 2013, the court heard and denied defendant’s motion to dismiss

under section 995, in which defendant primarily pointed to the People’s failure to

prosecute him in 2002 as a juvenile for the crimes against the first victim.




       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                              2
       On October 23, 2014, defendant pled guilty to five counts of committing a lewd

act by force on a child under age 14 and agreed to a 40-year prison sentence.

       On January 12, 2015, the court sentenced defendant to the 40-year sentence,

consisting of a consecutive 8-year term on each of the five counts.

       This appeal followed.

                                       DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.




                                             3
                                   DISPOSITION

     The judgment of conviction and the sentence are affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                          RAMIREZ
                                                                    P. J.


We concur:

HOLLENHORST
                       J.

CODRINGTON
                       J.




                                         4